UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6141



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES EDWARD DODSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-106, CA-01-953-7)


Submitted:   March 14, 2002                 Decided:   March 26, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Edward Dodson, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charles Edward Dodson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.     See United States v. Dodson, Nos. CR-94-106;

CA-01-953-7 (W.D. Va. Dec. 6, 2001).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2